DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	An et al. (US Pub. No. 2018/0143717 A1) shows a touch display substrate (Fig. 4 and paras. 112 – 117), comprising a plurality of sub-pixels (Figs. 1, 3A and 3B and paras. 73 and 90), each of the sub-pixels comprises a storage capacitor C1 (Figs. 3A and 3B and para. 92), a driving transistor DRT (Figs. 3A and 3B and para. 91), a switching element T2 and a light emitting element OLED (Figs. 3A and 3B  and paras. 93 and 105), a first electrode of the storage capacitor is coupled to a gate electrode of the driving transistor (Figs. 3A and 3B), a second electrode of the storage capacitor is opposite to the first electrode of the storage capacitor and is coupled to a first electrode of the driving transistor (Figs. 3A and 3B), a second electrode of the driving transistor (connected to node N3, Figs. 3A and 3B), the switching element and the light emitting element are sequentially coupled in series (Figs. 3A and 3B), the touch display substrate is also provided with a plurality of touch electrodes which are mutually insulated (Figs. 9 – 11 and para. 174) and a plurality of touch lines TL, which are .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that each of the touch electrodes is formed by the second electrode of the storage capacitor in at least one of the sub-pixels, that during a touch stage, the switching element is configured to decouple an electrical coupling between the second electrode of the driving transistor and the light emitting element, and also a base substrate, wherein the storage capacitor, the touch lines and the light emitting element are all arranged on the base substrate, and the light emitting element and the touch lines are arranged on a side, distal from the base substrate, of the storage capacitor.
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 5 and 7 – 14 are allowable at least by virtue of their dependence on claim 1.    
		Claim 15 recites that each of the touch electrodes is formed by electrically coupling second electrodes of storage capacitors in multiple adjacent sub-pixels, each 
		The prior art of record does not show this configuration, therefore claim 15 is allowable.
		Claims 17 – 19 are allowable at least by virtue of their dependence on claim 10.
		Claim 17 recites that the first image corresponding to the first light and the second image corresponding to the second light received by the first reflector have a first image resolution; the first image projected on the common image plane has a second image resolution; and the second image projected on the common image plane has a third image resolution distinct from the second image resolution.    
		The prior art of record does not show this configuration, therefore claim 17 is allowable.
		Claims 18 and 19 are allowable at least by virtue of their dependence on claim 17.
		Claim 20 recites that each of the touch electrodes is formed by electrically coupling second electrodes of storage capacitors in multiple adjacent sub-pixels, the light emitting element is an organic light emitting diode, the organic light emitting diode 
		The prior art of record does not show this configuration, therefore claim 20 is allowable.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/CARL ADAMS/
Examiner, Art Unit 2627